Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

1.  Claims 1, 5-16 and 20-22 are pending. Applicant’s amendment filed 5/14/2021 is acknowledged.

2. Applicant has overcome the objections of the prior OA given applicants cancellation of claims amendment to claim 8, which recites “up to” and given applicant’s amendment to claim 9 which recites a proper formatted Markush group.  

3. Applicant has overcome the prior rejections under 35 USC 112(b) given applicant’s cancellation of claims 2-4 and correction of antecedent basis with respect to claim 16. 

4.  Applicant has overcome the prior rejection of Claim 3 under 35 U.S.C. 112, 4th paragraph, given applicant’s cancellation of claim 3. 

Claim Rejections - 35 USC § 103
5. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


6.  Claims 1, 9, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kulkarni et al. (US 2014/0128577) and Majumder et al. (WO 2014/102814, IDS Ref), in view of Eon-Duval et al. (US 2010/0022757).

With respect to claim 1, Kulkarni teaches purification of a TNFR-Fc fusion protein such as etanercept which includes the sequential steps of a) Protein A chromatography, b) subjecting the eluate to anion exchange chromatography, c) subjecting the eluate to hydrophobic interaction chromatography (HIC) and collecting the eluate (¶s2, 35, 10-12, 15-16, 18-2735-37).




Majumder also teaches a process for the purification of a TNFR:Fc fusion protein which includes the steps of providing a sample that includes a TNFR-Fc protein and binding it to a Protein A affinity chromatography resin, eluting the TNFR:Fc protein and binding the eluted protein to an AEX, binding the eluate to a HIC and eluting the TNFR:Fc protein from the HIC. (P. 6, lines 21-32 and spanning to p. 7, lines 1-8; claim 1). 

With respect to claim 14, Majumder teaches that the HIC reduces aggregates (p. 11, line 24). 

Differences with claimed invention

The prior art teachings differ from the claimed invention in the recitation that a cation exchange chromatography step (CEX) is carried out on the eluate form the HIC before collecting the Fc-TNFR protein as in base claim 1, step (d). 

Eon-Duval teaches purification of an Fc-fusion protein which includes cation exchange chromatography in bind and elute mode (claim 36 and 64). 

Eon-Duval teaches that two additional purification steps on anion exchange chromatography and hydrophobic interaction chromatography can precede the CEX (¶70; claims 36, 38 and 64).  

It would have been obvious to one of ordinary skill in the art at the time the invention was made to have included a cation exchange chromatography step in bind and elute mode following an AEX and HIC step in the scheme taught by Kulkarni and Majumder for the purification of an Fc-fusion protein. Those of skill in the art would have had reason to do so because Eon-Duval teaches that it was known in the art to combine CEX with the preceding steps of AEX and HIC for the purification of Fc fusion proteins. The combination of familiar elements according to known methods is obvious when it does no more than yield predictable results (see KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1739 (2007). 

From the combined teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary. 

Applicant’s arguments were fully considered but were not considered persuasive.



This argument was not considered persuasive because as an initial matter, claim 1 is not limited to “the fusion protein being eluted at a concentration of >20 mg/ml with<3 % aggregates”. 
In addition, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. In re Killer, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). See MPEP 2145. As was stated in the prior non-final office action, it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the cation exchange chromatography (CEX) into scheme that includes purifying a TNFR-Fc fusion protein which includes the steps of Protein A, AEX and HIC given the teachings of Eon-Duval that CEX was known to be integrated into an Fc-fusion protein purification scheme along with AEX and CEX. 
Applicant further argues that Eon-Duval does not teach or suggest the protein A chromatography as claimed in claim 1, and that Eon-Duval teaches the disadvantages of protein A chromatography with respect to the cost of protein A resin, stability problems of protein A resins which are difficult to sanitize as the ligand is easily denatured by common sanitization and which have a major program of contamination (p. 1, lines 10). 

This argument was not considered persuasive because again one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. In re Killer, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). See MPEP 2145. 

As was stated in the prior non-final office action and recited supra, both Kulkarni and Majumder teach purifying a TNFR-Fc fusion protein such as etanercept which includes Protein A chromatography followed by AEX and HIC. The fact that Eon-Duval in the background section discloses that Protein A affinity chromatography has several disadvantages does not detract from the teachings of Kulkarni and Majumder for including Protein A into a TNFR-Fc fusion protein scheme that includes Protein A chromatography. A patent specification is treated as “a valid reference for all that it discloses,” in the absence of persuasive evidence that it is not. See In re Reynaud, 331 F.2d 625, 628 (CCPA 1964).

Applicant further argues that the specific steps in claim 1 resulted in highly purified fusion protein, with improved purity and efficacy in the yield of the final drug product. Applicant cites lines 37, p. 1 of the instant specification for support and asserts that the 

This argument was not considered persuasive because as an initial matter, the examiner has not been able to locate applicant’s cite to the specification at lines 37, p. 1. P. 1 of the specification as filed ends at line 33. 

Applicant appears to be recited ¶37 which recites the following:

[0037] The sequence of steps employed in the present invention results in highly purified fusion protein, with improved purity and efficacy in the yield of the final drug product. 
However, applicant has not shown which part of the sequence of the currently claimed invention resulted in improved purity and efficacy. In addition, any improved purity and efficacy by integrating a cation exchange step into the purification scheme taught by Kulkarni and Majumder would be expected given the teachings of Eon-Duval that a CEX can be integrated into a purification scheme for an Fc-containing protein following an AEX and HIC step (¶70).  Further there is no evidence of any improved efficacy or purity compared to what is known or expected in the prior art; there is merely an assertion of such.


7.  Claims 1, 5-6, 9, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kulkarni et al. (US 2014/0128577) and Majumder et al. (WO 2014/102814, IDS Ref), in view of in view of Eon-Duval et al. (US 2010/0022757), as applied to claims 1, 9, and 14 above, and further in view of Sun (US 2008/0064861) and Eckermann et al. (US 2013/0197197)

The prior art teachings of Kulkarni, Majumder and Eon-Duval are discussed supra. 

Differences with claimed invention

The teachings differ in the recitation that the Protein A column is washed with 0.5-1 M arginine for removal of host cell related impurities (claim 5) and with 1.5 M NaCL and 5% IPA for removal of host cell related impurities (claim 6).

Sun teaches optimized arginine washes for Protein A chromatography in the purification of Fc fusion proteins from impurities such as protein variants and aggregates proteins (¶s8, 10, 36, 53-56). 

Sun teaches an arginine concentration of about 0.5 M to about 1.0 M as a Protein A wash solution (¶s10, 70), which is the same range in claim 5.



Eckermann teaches methods of depleting impurities, particularly HCPs, by means of protein A chromatography using a washing buffer that includes sodium chloride and isopropanol (¶s84). 

Eckermann teaches that the NaCL is at a concentration of 0.2 to 2 mol/l which intersects applicant’s claimed “1.5 M NaCL” and that the isopropanol is at a concentration of 5-30% which intersects applicant’s claims 5% in claim 6.

It is well settled that “discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art. In re Boesch, 617 F.2d 272, 276, 205 USPQ 215, 219 (CCPA 1980). See also Merck & Co. v. Biocraft Labs. Inc., 874 F.2d 804, 809, 10 USPQ2d 1843, 1847-48 (Fed. Cir. 1989) and where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 220 F2d 454, 456, 105 USPQ 233; 235 (CCPA 1955). See MPE §§2144.05 part IIA. 

In the instant case, the secondary references teach using arginine as well as NaCL and IPA for the removal of HCPs in a Protein A column wash. Those of skill in the art would look to the ranges taught by these secondary references for the protein A wash used by an Fc fusion protein purification scheme that includes Protein A for determining optimal conditions for Protein A washes. 

From the combined teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary. 

Applicant’s arguments mirror the arguments above. Accordingly, the examiner refers applicant to the examiner’s rebuttal supra. 

8.  Claims 1, 7-9, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kulkarni et al. (US 2014/0128577) and Majumder et al. (WO 2014/102814, IDS Ref), in view of in view of Eon-Duval et al. (US 2010/0022757), as applied to claims 1, 9, and 14 above, and further in view of Brown et al. (US 2013/0041139)

The prior art teachings of Kulkarni, Majumder and Eon-Duval are discussed supra. 



Brown teaches methods for purifying Fc fusion polypeptides from aggregates using Protein A chromatography where the polypeptide is eluted from the Protein A resin using a pH gradient starting at about pH 4.2 and ending at or above 3.0 which intersects applicant’s claimed pH 5 to 3  (abstract; ¶196)

It is well settled that “discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art. In re Boesch, 617 F.2d 272, 276, 205 USPQ 215, 219 (CCPA 1980). See also Merck & Co. v. Biocraft Labs. Inc., 874 F.2d 804, 809, 10 USPQ2d 1843, 1847-48 (Fed. Cir. 1989) and where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 220 F2d 454, 456, 105 USPQ 233; 235 (CCPA 1955). See MPE §§2144.05 part IIA. 

In the instant case, the secondary reference Brown teaches using pH gradients which intersect applicant’s claimed Ph range in a Protein A column elution buffer. Those of skill in the art would look to the ranges taught by Brown for the protein A elution used by an Fc fusion protein purification scheme that includes Protein A for determining optimal conditions for Protein A washes. In addition, while Brown does not specifically recite that the gradient separates aggregates from the dimers during elution such that less than 5% aggregates are eluted out even when the load contains up to 30% aggregates, one of skill in the art would expect that by performing the same pH gradient one of skill in the art would achieve similar reduction of the recited aggregates, at least in absence of evidence to the contrary.

From the combined teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary. 

Applicant’s arguments mirror the arguments above. Accordingly, the examiner refers applicant to the examiner’s rebuttal supra. 


9.  Claims 1 and 9-14 are rejected under 35 U.S.C. 103 as being unpatentable over Kulkarni et al. (US 2014/0128577) and Majumder et al. (WO 2014/102814, IDS Ref), in view of in view of Eon-Duval et al. (US 2010/0022757), as applied to claims 1-4, 9, and  above, and further in view of Rajendran et al. (US 2016/0176921) and Nti-Gyabaah et al. (US 2014/0187751). 

The prior art teachings of Kulkarni, Majumder and Eon-Duval are discussed supra. 

The teachings differ in the recitation that the protein is loaded on the AEX at a conductivity that prevents binding of lower isoforms thereby causing the lower isoforms to be removed in the flow through (claim 10), that the conductivity of loading is between 6-10 mS/cm to prevent binding of lower isoforms to the AEX (claim 11).

The teachings also differ in the recitation that the lower isoforms are further removed by washing the AEX with salts at a concentration that elutes undesired isoforms of the protein (claim 12) and that the lower isoforms are washed off from the AEX with NaCL at a concentration of 50-100 mM (claim 13). 

Rajendran teaches a method for purifying antibodies and Fc fusion proteins which includes Protein A chromatography and polishing chromatography that can include AEX (Fig. 3; ¶s 35, 37)

Rajendran teaches that Capto Adhere ImprEs which is a multimodal strong AEX can be performed in bind and elute mode to remove impurities in the purification of an antibody. (¶144). Rajendran teaches a wash which includes 150 mM sodium chloride (Table 18). 

Nti-Gyabaah teaches purifying a Fc-fusion protein which includes an AEX step in bind and elute mode to a level of greater than 99% purity (claims 1-7, 20).  Nti-Gyabaah teaches that the AEX is equilibrated with the loading buffer and that a preferred conductivity for the loading buffer is in the range of 2.0-4.6 mS/cm (¶158). 

It is well settled that “discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art. In re Boesch, 617 F.2d 272, 276, 205 USPQ 215, 219 (CCPA 1980). See also Merck & Co. v. Biocraft Labs. Inc., 874 F.2d 804, 809, 10 USPQ2d 1843, 1847-48 (Fed. Cir. 1989) and where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 220 F2d 454, 456, 105 USPQ 233; 235 (CCPA 1955). See MPE §§2144.05 part IIA. 

In the instant case, the secondary reference Rajendaran teaches conditions for AEX conducted in bind and elute mode using a wash that includes sodium chloride. Nti-Gyabaah also teaches AEX in bind and elute mode where the AEX is at a conductivity of 2.0-4.6 mS/cm. Those of skill in the art would look to the ranges taught by Rajendran and Nti-Gyabaah for starting operating conditions for the performance of an AEX operated in bind and elute mode in a purification scheme for Fc fusion proteins and 

From the combined teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary. 

Applicant’s arguments mirror the arguments above. Accordingly, the examiner refers applicant to the examiner’s rebuttal supra. 


10.  Claims 1, 9, and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Kulkarni et al. (US 2014/0128577) and Majumder et al. (WO 2014/102814, IDS Ref), in  in view of Eon-Duval et al. (US 2010/0022757), as applied to claims 1-4, 9, and 14 above, and further in view of Allison et al. (US 2014/0288272).

The prior art teachings of Kulkarni, Majumder and Eon-Duval are discussed supra. 

The teachings differ in the recitation that the HIC resin is “polypropylene glycol” (claim 15) and that the separation on PPG resin is carried out with a series of elutions with a buffer containing reducing concentrations of salt followed by pooling of the fractions form the different elutions in a manner as to obtain a final product with the desired ratio of dimers, unfolded protein, clipped products and aggregates” (claim 16). 

Allison teaches polish purification of an antibody using HIC on a polypropylene glycol (PPG-) 600M resin. (¶s14, 237; claim 237).

Allison teaches that different fractions containing the desired recombinant polypeptide from the elution can be pooled (¶s15, 24, 34).

It would have been obvious to one of ordinary skill in the art at the time the invention was made to have substituted one of the HIC resin taught by Kulkarni and Majumder with a HIC resin such as s polypropylene glycol and to have also pooled the various elution fractions. Those of skill in the art would have had reason to do so because Allison teaches that polypropylene glycol (PPG-) 600M resin was a known resin for performing HIC and that it was known to collect various elution fractions during HIC. The combination of familiar elements according to known methods is obvious when it does no more than yield predictable results (see KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1739 (2007). 

prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary. 

Applicant’s arguments mirror the arguments above. Accordingly, the examiner refers applicant to the examiner’s rebuttal supra. 


11.  Claims 1, 9, 14, and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Kulkarni et al. (US 2014/0128577) and Majumder et al. (WO 2014/102814, IDS Ref), in  in view of Eon-Duval et al. (US 2010/0022757), as applied to claims 1-4, 9, and 14 above, and further in view of Ishihara (US 2013/0096284) and CA 2 661 872 (IDS Ref). 

The prior art teachings of Kulkarni, Majumder and Eon-Duval are discussed supra. 

The teachings differ in the recitation that 50-70 mg of protein is bound per ml of the CEX resin (claim 20) and that the fusion protein is eluted from CEX column with a buffer without addition of salts (claim 21) and that the concentration of protein in the eluant form the CEX is greater than 20 mg/ml (claim 22). 

Ishihara teaches elution form the CEX using an elution buffer of glutamic acid and citric acid (Table 2), which is considered “a buffer without addition of salts”. 

The ‘872 publication teaches purification of an Fc fusion protein which includes CEX suing a resin with a loading capacity of 50 mg/ml (p. 40, line 27). 

It is well settled that “discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art. In re Boesch, 617 F.2d 272, 276, 205 USPQ 215, 219 (CCPA 1980). See also Merck & Co. v. Biocraft Labs. Inc., 874 F.2d 804, 809, 10 USPQ2d 1843, 1847-48 (Fed. Cir. 1989) and where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 220 F2d 454, 456, 105 USPQ 233; 235 (CCPA 1955). See MPE §§2144.05 part IIA. 

In the instant case, Ishihara teaches performing CEX for the purification of antibodies using buffer without salts. The ‘872 publication further teaches loading a CEX resin at a loading capacity of 50 mg/ml which intersects applicant’s claimed “50-70 mg” range. 

Those of skill in the art would look to the ranges both Ishihara and the ‘872 for determining possible loading capacity for a protein onto a CEX as well as using buffers 

From the combined teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary. 

Applicant’s arguments mirror the arguments above. Accordingly, the examiner refers applicant to the examiner’s rebuttal supra. 

12.  No claim is allowed.

13. THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

14.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to James Rogers whose telephone number is (571) 270-5374.  The examiner can normally be reached Monday through Friday from 8:00 am to 5:30 pm.  A message may be left on the examiner's voice mail service.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Daniel Kolker can be reached on (571) 272-3181. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.   For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you 

June 8, 2021

/JAMES  ROGERS/
Examiner, Art Unit 1644

/DANIEL E KOLKER/Supervisory Patent Examiner, Art Unit 1644